DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 10/13/2022 is acknowledged and entered.

Claims 1-20 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-20 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-19) in the reply filed on 10/13/2022 is acknowledged.  The elected invention is as follows: “In response, Applicant elects, without traverse, the subject matter of Group I (Claims 1-19)”.

Additionally, it is relevant to note that since applicant did not elect the invention of a product (Group II: Claim 20), the nonelected invention is ineligible for rejoinder.  Furthermore, the requirements for rejoinder were clearly stated in the Office action mailed on 08/15/2022 (see para. 6 on pg. 5).

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.

Applicant’s election with traverse of species for (a) a type of composition and (b) a type of cancer in the reply filed on 10/13/2022 is acknowledged.  The elected species are as follows: (a) “With respect to the claimed E-selectin antagonist, Applicant elects, without traverse, the compound of Formula (Ia) with the following structure:
    PNG
    media_image1.png
    183
    591
    media_image1.png
    Greyscale
wherein n is 12. (See, e.g., specification at [0052] and pending claim 10.)”.  (b) “if the Office chooses to maintain the election of species requirement regarding the specific type of cancer, Applicant provisionally elects to prosecute a solid cancer. (See, e.g., pending claim 17.)”.
The traversal is on the grounds that (i) ‘With respect to the remaining ingredients of the claimed compositions, Applicant traverses. Independent claims 1 and 3 do not require that the E-selectin antagonist be in the form of a composition, nor has the Office shown that a serious burden exists to examine different compositions comprising the E-selectin antagonist elected above’ and (ii) ‘The Office has provided no reasons or evidence on the record to show examination of all the species would impose a serious burden’.
This is not found persuasive for the following reasons.  (i) first, the claimed composition include 1) a composition containing a single compound/active agent that is ‘E-selectin antagonist’ or 2) a combination of at least two compounds/active agents as claimed by instant claim 6 and 13-15 in which one to the compound/active agent is ‘E-selectin antagonist’.  Thus, as discussed in the previous Office action (see para. 8 on pg. 7), the technical feature linking the claimed species (i.e. ‘E-selectin antagonist’) do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Second, the term ‘ingredients’ for a type of composition would encompass both active and inactive compound(s)/agent(s), and as a result, the type of composition must at least include one specific type of active compound/agent.  Since applicant is require to make his or her own election, the decision as to the number and type of additional compound/agent to include with the one specific type of active compound/agent is applicants’ choice.  Therefore, applicants’ election of a composition containing a single active compound/agent, that is the compound claimed by instant claim 10, does result in one distinct type of composition; and the election is a complete and proper election.  However, any type of additional compound/agent that is claimed would be withdrawn as being directed to a nonelected species.  (ii) there is a serious burden to search and examine all the different type of cancers as discussed in the previous Office action (see para. 8 on pg. 8).  For example, hematologic cancer as claimed by instant claim 16 is structurally and functionally (i.e. different etiology and pathogenesis) different from solid cancer as claimed by instant claim 17, where the type of solid cancer include breast cancer.  Further, allegation of differences need not be documented.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6, 7, 11-16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2022.

Accordingly, claims 1-5, 8-10, and 17 are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 05/28/2020, this present application is a 371 of PCT/US2018/062988 that was filed on 11/29/2018. PCT/US2018/062988 claims priority to a provisional application 62/592,686 that was filed on 11/30/2017.  Therefore, this application has an effective filing date of 11/30/2017 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 05/19/2022 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that the IDS cited 529 nonpatent literature documents (NPL), however, only 197 copies of these NPLs have been submitted.  These cited NPLs has not been checked to the extent necessary to determine the presence of any required copies have been submitted.  Thus, these references have not been considered as to their merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the donor patient” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Here, claim 1 for which claim 2 depends recite ‘a patient’.  Thus, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 9 is indefinite for reciting the limitation of ‘L is chosen from linker groups; and M is a non-glycomimetic moiety chosen from -C(=O)NH(CH2)1-4NH2, C1-C8 alkyl, -C(=O)OY2, and moieties comprising polyethylene glycol, thiazolyl, or chromenyl, wherein Y2 is chosen from C1-C4 alkyl, C2-C4 alkenyl, and C2-C4 alkynyl groups’.  As define by the present specification, the term linker group to include: (para. [0051] on pg. 15)
In some embodiments, at least one linker group is chosen from -C(=O)NH(CH2)2NH-, -CH2NHCH2-, and -C(=O)NHCH2-. In some embodiments, at least one linker group is -C(=O)NH(CH2)2NH-.

This definition for the term linker group overlap with the definition of the claimed variable ‘M’, and as a result, the metes and bounds for the claimed “compounds of Formula (I)” is vague and indefinite.  Therefore, claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levesque et al. (US Patent 9,254,322 B2).
For claims 1, 5, 8, 9, and 17, Levesque et al. claim a method for enhancing hematopoiesis in a subject undergoing medical treatment with an agent that targets rapidly dividing cells and/or disrupts the cell cycle, the method comprising administering concurrently to the subject a mobilizer of hematopoietic stem cells or progenitor cells and an E-selectin antagonist (refers to instant claimed administering step of claim 1) in an effective amount to enhance hematopoiesis (Claim 1).  The enhanced hematopoiesis comprises (a) enhanced migration of stem cells from the bone marrow into the peripheral blood of the subject (refers to instant claimed ‘wherein the amount of E-selectin antagonist administered is sufficient to mobilize MILs of the patient into the peripheral blood’ of claim 1) (Claim 2); and (b) an increased number of hematopoietic stem cells or hematopoietic progenitor/precursor cells in the peripheral blood of the subject (Claim 3).  Levesque et al. also disclose the followings: (i) the type of E-selectin antagonist include the oligosaccharide or glycomimetic compounds are represented by the formula:
    PNG
    media_image2.png
    183
    350
    media_image2.png
    Greyscale
 where Q is H or a physiologically acceptable salt, Me is methyl and Bz is benzoyl (refers to instant claims 8 and 9) (col. 44, lines 33-49).  (ii) The pharmaceutical compositions include an E-selectin antagonist and a mobilizer of hematopoietic stem cell or progenitor cells, optionally formulated in a pharmaceutically acceptable carrier (refers to instant claim 5) (col. 126, lines 42-45).  (iii) The term ‘medical treatment’ is define to include treatment or prophylaxis of a cancer (e.g., a primary cancer or a metastatic cancer) (refers to instant claim 17) (col. 4, lines 37-43). 
Therefore, the method and compound of Levesque et al. do anticipate the instant claimed invention.

Claims 1, 5, 8-10, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magnani (US Patent 9,867,841 B2, cited in IDS filed 05/19/2022; Effective Filing Date of 12/07/2012).
The applied reference has a common inventor (i.e. John L. Magnani) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claims 1, 5, 8-10, and 17, Magnani claims a method for mobilizing cells from the bone marrow in a subject comprising administering to the subject a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of the formula:
    PNG
    media_image3.png
    198
    527
    media_image3.png
    Greyscale
 (refers to instant claimed administering step of claim 1; instant claims 5 and 8-10; and the elected species (a)) (Claims 1 and 6).  The type of cells include hematopoietic cells (Claim 8); hematopoietic stem cells and hematopoietic progenitor cells (Claim 9); or tumor cells (Claim 11).  Magnani also disclose the followings: (i) exemplary uses for autologous hematopoietic stem cells and progenitors cells include treating a recipient subject who has amyloidosis; germ cell tumors (e.g., testicular cancer); or a solid tumor (refers to instant claim 17).  Allogeneic hematopoietic stem cell transplants have also been investigated for use in treating solid tumors (see, e.g., Ueno et al., Blood 102:3829-36 (2003)). (See col. 40, lines 13-19).  (ii) The compounds described herein may be formulated in a pharmaceutical composition for use in medicaments and therapeutics for mobilizing hematopoietic cells (including hematopoietic stem cells and progenitor cells) and for treatment or preventive (or prophylactic) treatment (e.g., reducing the likelihood of occurrence or of exacerbation of a disease, or of one or more symptoms of the disease) of a disease or disorder for which mobilizing hematopoietic cells is beneficial or for which receiving a hematopoietic cell transplant or replacement is beneficial (see col. 42, lines 27-36).
Therefore, the method and compound of Magnani do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US Patent 9,254,322 B2).
For claims 1-3, 5, 8, 9, and 17, Levesque et al. claim a method for enhancing hematopoiesis in a subject undergoing medical treatment with an agent that targets rapidly dividing cells and/or disrupts the cell cycle, the method comprising administering concurrently to the subject a mobilizer of hematopoietic stem cells or progenitor cells and an E-selectin antagonist (refers to instant claimed administering step of claim 1) in an effective amount to enhance hematopoiesis (Claim 1).  The enhanced hematopoiesis comprises (a) enhanced migration of stem cells from the bone marrow into the peripheral blood of the subject (refers to instant claimed ‘wherein the amount of E-selectin antagonist administered is sufficient to mobilize MILs of the patient into the peripheral blood’ of claim 1; and instant claimed ‘recovering MILs from the peripheral blood’ of claims 2 and 3) (Claim 2); and (b) an increased number of hematopoietic stem cells or hematopoietic progenitor/precursor cells in the peripheral blood of the subject (Claim 3).  Levesque et al. also disclose the followings: (i) the type of E-selectin antagonist include the oligosaccharide or glycomimetic compounds are represented by the formula:
    PNG
    media_image2.png
    183
    350
    media_image2.png
    Greyscale
 where Q is H or a physiologically acceptable salt, Me is methyl and Bz is benzoyl (refers to instant claims 8 and 9) (col. 44, lines 33-49).  (ii) The pharmaceutical compositions include an E-selectin antagonist and a mobilizer of hematopoietic stem cell or progenitor cells, optionally formulated in a pharmaceutically acceptable carrier (refers to instant claim 5) (col. 126, lines 42-45).  (iii) The term ‘medical treatment’ is define to include treatment or prophylaxis of a cancer (e.g., a primary cancer or a metastatic cancer) (refers to instant claim 17) (col. 4, lines 37-43). 
The teachings of Levesque et al. differ from the presently claimed invention as follows:
While Levesque et al. do not explicitly disclose the method step of ‘transplanting’ as recited by instant claims 2 and 3, and the method step of ‘expansion’ as recited by instant claim 4, these method steps are well-understood, routine, and conventional activity for those in the field of adoptive T cell therapy/immunotherapy (see Noonan et al. (Cancer Res., 2005, 65(5), pp. 2026-2034; especially pg. 2027, left col., first full paragraph) and Borrello et al. (Front. Immunol., 2016, 7(Article 112), pp. 1-7)).  Further, Levesque et al. exemplify the method step of ‘transplanting’ (see Example 5 on col. 131-132).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to disclose the method step of ‘transplanting’ as recited by instant claims 2 and 3, and the method step of ‘expansion’ as recited by instant claim 4 based on the art recognized knowledges in the field of adoptive T cell therapy/immunotherapy.  Thus, in view Levesque et al. and the art recognized knowledges in the field of adoptive T cell therapy/immunotherapy, there would be a reasonable expectation that the method step of ‘transplanting’ as recited by instant claims 2 and 3, and the method step of ‘expansion’ as recited by instant claim 4 can be successfully added to the method of Levesque et al.
Therefore, the teachings of Levesque et al. do render the invention of the instant claims prima facie obvious.



Claims 1-5, 8-10, and 17 are rejected under 35 U.S.C. 103 as being obvious over Magnani (US Patent 9,867,841 B2, cited in IDS filed 05/19/2022; Effective Filing Date of 12/07/2012).
The applied reference has a common inventor (i.e. John L. Magnani) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
For claims 1, 5, 8-10, and 17, Magnani claims a method for mobilizing cells from the bone marrow in a subject comprising administering to the subject a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of the formula:
    PNG
    media_image3.png
    198
    527
    media_image3.png
    Greyscale
 (refers to instant claimed administering step of claim 1; instant claims 5 and 8-10; and the elected species (a)) (Claims 1 and 6).  The type of cells include hematopoietic cells (Claim 8); hematopoietic stem cells and hematopoietic progenitor cells (Claim 9); or tumor cells (Claim 11).  Magnani also disclose the followings: (i) exemplary uses for autologous hematopoietic stem cells and progenitors cells include treating a recipient subject who has amyloidosis; germ cell tumors (e.g., testicular cancer); or a solid tumor (refers to instant claim 17).  Allogeneic hematopoietic stem cell transplants have also been investigated for use in treating solid tumors (see, e.g., Ueno et al., Blood 102:3829-36 (2003)). (See col. 40, lines 13-19).  (ii) The compounds described herein may be formulated in a pharmaceutical composition for use in medicaments and therapeutics for mobilizing hematopoietic cells (including hematopoietic stem cells and progenitor cells) and for treatment or preventive (or prophylactic) treatment (e.g., reducing the likelihood of occurrence or of exacerbation of a disease, or of one or more symptoms of the disease) of a disease or disorder for which mobilizing hematopoietic cells is beneficial or for which receiving a hematopoietic cell transplant or replacement is beneficial (see col. 42, lines 27-36).
The teachings of Magnani differ from the presently claimed invention as follows:
While Magnani do not explicitly disclose the method step of ‘transplanting’ as recited by instant claims 2 and 3, and the method step of ‘expansion’ as recited by instant claim 4, these method steps are well-understood, routine, and conventional activity for those in the field of adoptive T cell therapy/immunotherapy (see Noonan et al. (Cancer Res., 2005, 65(5), pp. 2026-2034; especially pg. 2027, left col., first full paragraph) and Borrello et al. (Front. Immunol., 2016, 7(Article 112), pp. 1-7)).  Further, Magnani disclose using the cells obtained by the method in transplant methodology (see col. 42, lines 27-36).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to disclose the method step of ‘transplanting’ as recited by instant claims 2 and 3, and the method step of ‘expansion’ as recited by instant claim 4 based on the art recognized knowledges in the field of adoptive T cell therapy/immunotherapy.  Thus, in view Magnani and the art recognized knowledges in the field of adoptive T cell therapy/immunotherapy, there would be a reasonable expectation that the method step of ‘transplanting’ as recited by instant claims 2 and 3, and the method step of ‘expansion’ as recited by instant claim 4 can be successfully added to the method of Magnani.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,867,841 B2 (referred hereinafter as Magnani).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-5, and 8-10 and the method of claims 1 and 6 of Magnani have similar method step and uses a compound with similar structural feature(s).
16/767,698
US 9,867,841 B2
1. A method of treating cancer and/or preventing a cancer relapse, wherein the method comprises administering to a patient at least one E-selectin antagonist, wherein the amount of E-selectin antagonist administered is sufficient to mobilize MILs of the patient into the peripheral blood.
1. A method for mobilizing cells from the bone marrow in a subject comprising administering to the subject a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of formula (I): 
    PNG
    media_image4.png
    212
    321
    media_image4.png
    Greyscale
 or a pharmaceutically acceptable salt, isomer, tautomer, hydrate or solvate thereof, wherein: R1 is C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C1-C8 haloalkyl, C2-C8 haloalkenyl or C2-C8 haloalkynyl;… R8 is C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C1-C8 haloalkyl, C2-C8 haloalkenyl or C2-C8 haloalkynyl.
5. The method of claim 1, wherein the at least one E-selectin antagonist is in the form of a pharmaceutical composition.

8. The method of claim 1, wherein the
at least one E-selectin antagonist is chosen from a glycomimetic, an antibody, a
peptide, a polypeptide, a peptidomimetic, and an aptamer.

9. The method of claim 1, wherein the
at least one E-selectin antagonist is chosen from compounds of Formula (I): 
    PNG
    media_image5.png
    284
    372
    media_image5.png
    Greyscale
 isomers of Formula (I), tautomers of Formula (I), and pharmaceutically acceptable salts
of any of the foregoing, wherein: R1 is C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C1-C8 haloalkyl, C2-C8 haloalkenyl or C2-C8 haloalkynyl groups…M is a non-glycomimetic moiety chosen from -C(=O)NH(CH2)1-4NH2, C1-C8 alkyl, -C(=O)OY2, and moieties comprising polyethylene glycol, thiazolyl, or chromenyl, wherein Y2 is chosen from C1-C4 alkyl, C2-C4 alkenyl, and C2-C4 alkynyl groups.

10. The method of claim 1, wherein the
at least one E-selectin antagonist is chosen from compounds of Formula (la): 
    PNG
    media_image1.png
    183
    591
    media_image1.png
    Greyscale
 wherein n is chosen from integers ranging from 1 to 100.
6. The method of claim 1, wherein the compound has the formula: 
    PNG
    media_image3.png
    198
    527
    media_image3.png
    Greyscale



While Magnani et al. do not explicitly claim the limitations as recited by instant claims 2-4, these limitations are well-understood, routine, and conventional activity for those in the field of adoptive T cell therapy/immunotherapy (see Noonan et al. (Cancer Res., 2005, 65(5), pp. 2026-2034; especially pg. 2027, left col., first full paragraph) and Borrello et al. (Front. Immunol., 2016, 7(Article 112), pp. 1-7)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the limitations as recited by instant claims 2-4 based on the art recognized knowledges in the field of adoptive T cell therapy/immunotherapy.  Thus, in view Magnani and the art recognized knowledges in the field of adoptive T cell therapy/immunotherapy, there would be a reasonable expectation that the limitations as recited by instant claims 2-4 can be successfully added to the method of Magnani.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,867,841 B2.

Claims 1, 8, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26, 34, and 35 of U.S. Patent No. 11,197,877 B2 (referred hereinafter as Magnani et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 8, 9, and 17 and the method of claims 1, 26, 34, and 35 of Magnani et al. have similar method step and uses a compound with similar structural feature(s).

16/767,698
US 11,197,877 B2
1. A method of treating cancer and/or preventing a cancer relapse, wherein the method comprises administering to a patient at least one E-selectin antagonist, wherein the amount of E-selectin antagonist administered is sufficient to mobilize MILs of the patient into the peripheral blood.
34. A method for decreasing the likelihood of the occurrence of: or abatement, lessening, decreasing occurrence, or alleviation of symptoms of: or delay or slowing of the progression of: or prolonging the survival of a subject thereof an effective amount of at least one compound of claim 1.
17. The method of claim 1, wherein the cancer is a solid cancer.
35. The method according to claim 34, wherein the cancer is chosen from solid tumor cancers.
8. The method of claim 1, wherein the at least one E-selectin antagonist is chosen from a glycomimetic, an antibody, a peptide, a polypeptide, a peptidomimetic, and an aptamer.
1. At least one compound chosen from glycomimetic E-selectin antagonists of Formula (I): 
    PNG
    media_image6.png
    178
    319
    media_image6.png
    Greyscale
 prodrugs of Formula (I), and pharmaceutically acceptable salts of any of the foregoing, wherein R1 is chosen from H, C1-12 alkyl, C2-12 alkenyl, C2-12 alkynyl, C1-8 haloalkyl, C2-8 haloalkenyl or C2-8 haloalkynyl…and M is chosen from linker groups.
9. The method of claim 1, wherein the
at least one E-selectin antagonist is chosen from compounds of Formula (I): 
    PNG
    media_image5.png
    284
    372
    media_image5.png
    Greyscale
 isomers of Formula (I), tautomers of Formula (I), and pharmaceutically acceptable salts
of any of the foregoing, wherein: R1 is C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C1-C8 haloalkyl, C2-C8 haloalkenyl or C2-C8 haloalkynyl groups; …M is a non-glycomimetic moiety chosen from -C(=O)NH(CH2)1-4NH2, C1-C8 alkyl, -C(=O)OY2, and moieties comprising polyethylene glycol, thiazolyl, or chromenyl, wherein Y2 is chosen from C1-C4 alkyl, C2-C4 alkenyl, and C2-C4 alkynyl groups.
26. The at least one compound according to claim 1, wherein the at least one compound is chosen from 
    PNG
    media_image7.png
    185
    354
    media_image7.png
    Greyscale
and pharmaceutically acceptable salts thereof.


While Magnani et al. do not explicitly claim the “wherein” clause as recited by instant claim 1, this limitation is a is the functional limitation of the instant claimed compound/“at least one E-selectin antagonist” that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is claimed by Magnani et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 11,197,877 B2.

Claims 1-4, 8-10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 11, 15, and 16 of copending Application No. 17/597,910 (reference application; based on claims amendment filed on 01/28/2022 and hereinafter refers to as Magnani et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-4, 8-10, and 17 and the method of claims 1, 7, 8, 11, 15, and 16 of Magnani et al. have similar method step and uses a compound with similar structural feature(s).

16/767,698
17/597,910
1. A method of treating cancer and/or preventing a cancer relapse, wherein the method comprises administering to a patient at least one E-selectin antagonist, wherein the amount of E-selectin antagonist administered is sufficient to mobilize MILs of the patient into the peripheral blood.
1. A method of increasing survival of subjects that receive HSC transplantation, the method comprising administering to a subject in need thereof an effective amount of at least one E-selectin inhibitor.
8. The method of claim 1, wherein the
at least one E-selectin antagonist is chosen from a glycomimetic, an antibody, a
peptide, a polypeptide, a peptidomimetic, and an aptamer.
11. The method according to claim 7, wherein the HSC transplantation is from bone marrow.
9. The method of claim 1, wherein the
at least one E-selectin antagonist is chosen from compounds of Formula (I): 
    PNG
    media_image5.png
    284
    372
    media_image5.png
    Greyscale
 isomers of Formula (I), tautomers of Formula (I), and pharmaceutically acceptable salts
of any of the foregoing, wherein: R1 is C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C1-C8 haloalkyl, C2-C8 haloalkenyl or C2-C8 haloalkynyl groups…M is a non-glycomimetic moiety chosen from -C(=O)NH(CH2)1-4NH2, C1-C8 alkyl, -C(=O)OY2, and moieties comprising polyethylene glycol, thiazolyl, or chromenyl, wherein Y2 is chosen from C1-C4 alkyl, C2-C4 alkenyl, and C2-C4 alkynyl groups.
7. The method according to claim 1, wherein the at least one E-selectin inhibitor is chosen from: 
    PNG
    media_image3.png
    198
    527
    media_image3.png
    Greyscale
… and pharmaceutically acceptable salts of any of the foregoing.
10. The method of claim 1, wherein the
at least one E-selectin antagonist is chosen from compounds of Formula (la): 
    PNG
    media_image1.png
    183
    591
    media_image1.png
    Greyscale
 wherein n is chosen from integers ranging from 1 to 100.
8. The method according to claim 7, wherein the at least one E-selectin inhibitor is chosen from: 
    PNG
    media_image3.png
    198
    527
    media_image3.png
    Greyscale
and pharmaceutically acceptable salts thereof.
17. The method of claim 1, wherein the cancer is a solid cancer.
15. The method according to claim 7, wherein the subject has a hematological disease chosen from malignant and non-malignant diseases.

16. The method according to claim 15, wherein the malignant diseases are chosen from multiple myeloma, Hodgkin and non-Hodgkin lymphoma, acute myeloid leukemia (AML), acute lymphoblastic leukemia (ALL), myelodysplastic syndrome, chronic myeloid leukemia (CML), chronic lymphocytic leukemia, myelofibrosis, essential thrombocytosis, polycythemia vera, and solid tumors.


While Magnani et al. do not explicitly claim the limitations as recited by instant claims 2-4, these limitations are well-understood, routine, and conventional activity for those in the field of adoptive T cell therapy/immunotherapy (see Noonan et al. (Cancer Res., 2005, 65(5), pp. 2026-2034; especially pg. 2027, left col., first full paragraph) and Borrello et al. (Front. Immunol., 2016, 7(Article 112), pp. 1-7)).  Further, claim 11 of Magnani et al. recites the limitation of “wherein the HSC transplantation is from bone marrow”.  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the limitations as recited by instant claims 2-4 based on the art recognized knowledges in the field of adoptive T cell therapy/immunotherapy.  Thus, in view Magnani and the art recognized knowledges in the field of adoptive T cell therapy/immunotherapy, there would be a reasonable expectation that the limitations as recited by instant claims 2-4 can be successfully added to the method of Magnani.
Accordingly, the examined claims would be obvious over the claims of copending Application No. 17/597,910.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
November 2, 2022